Title: To George Washington from Joseph Hardy, 2 August 1790
From: Hardy, Joseph
To: Washington, George



Sir,
New York 2d August 1790.

I observe by the Act for Funding the Public Debt, which has lately passed the Legislature, that a Commissioner is to be appointed in each of the States, to carry that System into effect.
Having for several years past enjoyed the priviledges, and been considered as a Citizen of this State; and having from a long experience in the Treasury Department, obtained an extensive knowledge of the Public Debt of this Country and the various evidences of it, as also an intimate acquaintance with the

principles and rules practised in transferring Publick Stocks—I once more presume, but with the utmost deference, to bring myself into your view, as a Candidate for this State.
To these essential qualifications, and the documents I had the honor of laying before you on a former occasion (to which I beg leave to crave your reference) I will only add, the circumstance of a large, and now increasing, family, the future comfort and support of which, will probably depend upon the present success of a Man whose habits, acquired by a long and unremitted attention to public business, incapacitates him from seeking or obtaining a subsistence in private pursuits. Those, and other considerations which I forbear to mention, will I humbly hope, have due weight on your benevolent mind.
For my conduct, since I ceased to exercise the Office of Accountant of the Treasury, permit me to refer you to the Secretary and Comptroller of the Treasury. I have the honor to be, with the highest respect, Sir, Your most Obedient and devoted Servant

J. Hardy

